'SUMNER, J.
Domenico D’Agostino and Theresa Aquilio, doing business as the Ideal Construction Company, brought suit against Virgilio Guadagni and Rose Guadagni on a claim for the construction of a residence combined with a store. The jury returned a verdict for the plaintiff in the sum of $1,131.85, with interest of $107.52, making a total of $1,239.37. The defendant filed his motion for a new trial on the ground that the amount awarded by the jury was excessive.
The plaintiff claimed that there was a 'balance due on the original contract of $752.68 and that there was $2,180 due for extra work, making the total claim $2,932.6S. As will be noted, the jury cut down the claim of plaintiff about $1,800.
The defendant presented testimony showing that he had expended about $900 in having work done which was required to be done by the plaintiff under 'the original contract. In doing this work he employed Messrs. De Nobile, Petresoni, Nero, Bruno and Caporal, all of whom, except Nero, he presented as witnesses.
The defendant admits making some changes in the original contract, among others substituting a wooden garage for a cement block garage and real tile for imitation tile in the bath room, putting in a French door, Miracle doors, and a clothes-press, also an oak floor for a pine floor; a variation in the size of the shingles, and a set-in bath tub for a bath tub with feet. He said he did not agree to pay an extra price for some of the above items, although it is hard to understand why he did not expect to pay more for an oak floor than a pine floor or more for a set-in bath tub than a bath tub with feet. Defendant also claimed that he was not given credit for checks for $349 and $120 respectively, though he has no receipts to corroborate this latter claim.
It is doubtless true that the plaintiffs failed to do some of the work required of them in the contract and that they overcharged the defendants for the extra work.
The verdict of the jury shows an intelligent understanding of the evidence and the Court thinks that it is a fair one.
Defendants’ motion for a new trial is denied.